/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
Claims 18 and 20 recite, in part, “The method of claim 1…”. However, claim 1 is directed to a system rather than to a method. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim 19 recites, in part, “The method of claim 19…”. Here, the claim is dependent on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-10, 18 and 20), a process (claims 11-17 and 19).

Step 2A, Prong 1: Claims 1 and 11 in part, recite the following abstract idea: 
…A system for temporally sensitive causal heuristics, the system comprising… provide a plurality of constitutional events and a plurality of potential effects relating to a human subject, wherein each constitutional event of the plurality of constitutional events includes an event type, a significance level, a time of occurrence, a temporal function, and at least a potential effect of the plurality of potential effects, wherein providing further comprises: receiving training data associating event types with temporal functions; training a temporal model using the training data; and generating the temporal function as a function of the temporal model and the event type of the constitutional event; generate a ranking of the plurality of constitutional events as a function of the significance level, time of occurrence, and temporal effect factor of each constitutional event; receive at least a current occurrence input from the human subject; classify the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and output the identified potential effect [Claim 1],
…A method of temporally sensitive causal heuristics, the method comprising: providing… a plurality of constitutional events and a plurality of potential effects relating to a human subject, wherein each constitutional event of the plurality of constitutional events includes an event type, a significance level, a time of occurrence, a temporal function, and at least a potential effect of the plurality of potential effects, wherein providing further comprises: receiving training data associating event types with temporal functions; training a temporal model using the training data; and generating the temporal function as a function of the temporal model and the event type of the constitutional event; generating, by the computing device, a ranking of the plurality of constitutional events as a function of the significance level, time of occurrence, and temporal effect factor of each constitutional event; 27Attorney Docket No. 1057-113USU1receiving, by the computing device, at least a current occurrence input from the human subject; classifying, by the computing device, the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and outputting… the identified potential effect [Claim 11].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, classifying events to potential effects relating to a human subject is considered to recite steps for managing personal behavior. 
Further, the aforementioned limitations describe fundamental economic principles, which includes including hedging, insurance and mitigating risk. Specifically, classifying events to potential effects relating to a human subject is considered to recite steps for mitigating risk (i.e. from the potential effects. As such, claims 1 and 11 recite concepts identified as abstract ideas.

Dependent claims 2-10 and 12-20 recite limitations relative to the independent claims, including, for example: 
…generate, for a constitutional event of the plurality of constitutional events, the significance level of the constitutional event, wherein generating further comprises : receiving training data associating event types with significance levels; training a significance model using the training data; and generating the significance level as a function of the event type of the constitutional event and the significance model. [Claim 2],
…wherein the plurality of constitutional events further includes at least a confirmed event [Claim 3],
…wherein the plurality of constitutional events further includes at least a latent event [Claim 4],
…receive the at least a current occurrence input from the human subject by receiving at least a user entry [Claim 5],
…wherein the computing device is configured to receive the at least a current occurrence input from the human subject by receiving a transmission… [Claim 6],
…classify at least a current occurrence input to an identified potential effect of the plurality of potential effects by: calculating a distance metric from the at least a current occurrence input to each potential effect of the plurality of potential effect; weighting the distance metric by the ranking of corresponding constitutional events; and determining that the identified potential effect minimizes the weighted distance metric [Claim 7],
…receive a confirmation of the identified potential effect; generate a new constitutional event as a function of the identified potential effect; and add the new constitutional event to the plurality of constitutional events [Claim 8],
…wherein the computing device is further configured to re-generate the ranking [Claim 9],
…receive an input indicating that the identified potential effect is incorrect; remove the identified potential effect; and select an alternative potential effect from the plurality of potential effects [Claim 10].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 11 only recite the following additional elements – 
…the system comprising a computing device, the computing device designed and configured to… [Claim 1],
…by a computing device… by the computing device… [Claim 11].

The dependent claims recite the following additional elements –
…from a user-adjacent sensor [Claims 6 and 16].

The computing device and sensor are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
 iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 11 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…the system comprising a computing device, the computing device designed and configured to… [Claim 1],
…by a computing device… by the computing device… [Claim 11].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

*Examiner suggestion*: Examiner observes that the specification includes specific machine learning algorithms, including a Naive Bayes classification algorithm at ¶ 36, for example, which if recited in the claims along with detailed inputs, outputs, and transformative steps, could enable the claims to recite significantly more than the judicial exception. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 /and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morturu et al., U.S. Publication No. 2016/0196389 [hereinafter Morturu] in view of Cha et al., U.S. Publication No. 2020/0005900 [hereinafter Cha].

Regarding claim 1, Morturu discloses …A system for temporally sensitive causal heuristics, the system comprising a computing device, the computing device designed and configured to: provide a plurality of constitutional events and a plurality of potential effects relating to a human subject, wherein each constitutional event of the plurality of constitutional events includes an event type, a significance level, a time of occurrence, a temporal function, and at least a potential effect of the plurality of potential effects, wherein providing further comprises: receiving training data associating event types with temporal functions (Morturu, ¶ 16, As shown in FIGS. 1A and 1B, a method 100 for providing patient indications to an entity comprises: for each of a set of patients: by way of an application executing at a mobile computing device, accessing a sensor signal processor module and a log of use of a communication application executing on the mobile computing device S110), (Id., ¶ 90, as shown in FIG. 3E, a dashboard can include a patient identification number… a location of the patient, current alerts/indications of the patient (e.g., a mobility-parameter-related alert, a PHQ-9 score related alert, etc.) (discloses event types), a status of each current alert/indication of the patient (e.g., unresolved, resolved, entity associated with resolution of the alert, etc.), historical alert/indication activity, the time at which the last alert/indication occurred, a timeline of events of the patient (e.g., displayed as a graph) (discloses a plurality of events including times of occurrence) that includes trends of survey responses of the patient, passive data-related indications of the patient, active-data related indications of the patient, predictive model-related indications of the patient, and any other suitable behavioral data-related information relevant to the patient's health), (Id., Fig. 3E, Figure depicts a time function of events including a severity level (i.e. significance level) of each event), (Id., ¶ 46, Block S140 recites: generating a predictive model derived from at least one of the log of use, the survey response dataset, and the behavioral dataset, which functions to provide a predictive model that can generate one or more outputs indicative of an anticipated state of the patient (discloses potential effects). Generating the predictive model can thus provide supplementary and/or substitutionary information regarding the set of patients, which can be useful when there is limited or no self-reported data (e.g., survey data) from a patient. Preferably, generating the predictive model comprises generating a model that processes features derived from at least one of the log of use, the survey response dataset, and the behavioral dataset and outputs a value of a criticality parameter indicative of a critical state resolvable with intervention. In particular, the predictive model can thus determine a value of a criticality parameter in association with at least one time point (i.e., a time point associated with the time period, a time point outside of the time period based upon extrapolation) in predicting risk that the patient is experiencing a critical symptomatic state, or will trend toward a critical symptomatic state at a future time point. Preferably, generation of the predictive model includes utilization of one or more machine learning techniques and training data (discloses training data) (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's disorder state (e.g., over time, with aggregation of more data). As such, Block S140 is preferably implemented at a processing system configured to process data from the log of use, the survey response dataset, and the behavioral dataset; however, the predictive model generated in Block S140 can alternatively be implemented in any other suitable manner), (Id., ¶ 64, the first comparison can be made with respect to a threshold condition associated with persistent and/or worsening depression symptoms, as exhibited by scores above threshold scores for questions related to sleep, appetite, and/or concentration on a PHQ-9 survey, wherein the scores have changed above a threshold amount relative to previous scores (discloses temporal function). Additionally or alternatively, in a related variation of this specific example, the first comparison can be made with respect to a threshold condition associated with persistent and/or worsening depression symptoms, as exhibited by scores above threshold scores for questions on a PHQ-2 survey, wherein the scores have changed above a threshold amount relative to previous scores);

    PNG
    media_image1.png
    525
    427
    media_image1.png
    Greyscale

training a temporal model using the training data (Id., ¶ 46, Preferably, generation of the predictive model includes utilization of one or more machine learning techniques and training data  (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's disorder state (e.g., over time, with aggregation of more data) (discloses training a temporal model). As such, Block S140 is preferably implemented at a processing system configured to process data from the log of use, the survey response dataset, and the behavioral dataset; however, the predictive model generated in Block S140 can alternatively be implemented in any other suitable manner);
and generating the temporal function as a function of the temporal model and the event type of the constitutional event (Id., ¶ 94, as shown in FIG. 3I, Block S180 can include: in response to the entity selecting a menu expansion option associated with a specific patient, retrieving and presenting relevant notes and a summary of symptoms and activities associated with the patient to the entity, wherein the notes can include reminders provided to the patient, goals of the patient, contextual information of the patient (e.g., diagnoses, personal life events, medications, therapists of the patient, etc.) (discloses event types), and wherein the summary can include: a list of symptoms of the individual (e.g., sleep, exercise, socialization, substance abuse, and functional impairment), along with an indication of the state of improvement of the symptom (e.g., worsening vs. improving, and indications of the source(s) (discloses temporal function) from which the symptom states were determined or observed (e.g., from passive data, from predictive models (discloses temporal model), from survey data, from the coaching entity, etc.); trend in PHQ-9 scores; an indication of exhibition of suicidal ideation by the individual; a list of assigned and unassigned tasks (e.g., meditation task, mindfulness task, sensory awareness task, sleep improvement task, exercise task, etc.) to be completed by the individual, along with state of completion; and a list of health advice pieces viewed by the individual);
generate a ranking of the plurality of constitutional events as a function of the significance level, time of occurrence, and temporal effect factor of each constitutional event (Id., ¶ 82, Block S110 recites: ranking the set of indications according to a severity factor, which functions to organize the set of indications, in prioritizing patients requiring more immediate attention. Block S110 functions to assess urgency of the condition of each patient, in order to effectively prioritize patients who are characterized by a more severe state than other patients. In Block S110, and as shown in FIG. 2, the severity factor according to which each of the set of indications is ranked can be based upon one or more of: patient state (e.g., an acute state, a medicated state, a state of remission, etc.); resource use (e.g., the intervention action driven by the indication, the amount of burden put upon patients to receive an intervention, financial costs of intervention, etc.); goals of an intervention resulting from the indication for a patient (e.g., a goal of intervening while the patient is experiencing an episode, a goal of intervening prior to experiencing of an episode (discloses time of occurrence) by the patient, a goal of preventing a certain patient condition, a goal of treating a certain patient condition, etc.); a desired frequency of indication provision pertaining to a given patient (e.g., in relation to specifics of a condition, in relation to how an episode or flare is defined for a condition, in relation to duration of time that has passed since an indication pertaining to a patient was transmitted to the entity, etc. (discloses temporal effect factor)); a consideration of indication precision (e.g., high precision and efficient resource use); a consideration of patient recall (e.g., lower precision and less efficient resource use); and any other suitable factor. In relation to the variation described above, wherein the indication is classified according to one of a first indication level and a second indication level, the first indication level can be associated with a high value of the severity factor, and the second indication level can be associated with a low value of the severity factor);
receive at least a current occurrence input from the human subject (Id., ¶ 37, Block S120 can further include facilitating automatic provision of at least one survey at the mobile computing device(s) of the patient(s). As such, responses to one or more surveys can be provided by user input at an electronic device (e.g., a mobile computing device of the patient), or automatically detected from user activity (e.g., using suitable sensors). Additionally or alternatively, provision of at least one survey can be performed manually by an entity associated with a patient or received as derived from clinical data, with data generated from the survey(s) received in Block S120 by manual input), (Id., ¶ 29, The survey response dataset can include interview and/or self-reported information from the patient. Furthermore, the survey response dataset preferably includes quantitative data, but can additionally or alternatively include qualitative data pertaining to a disorder-related state of the patient and corresponding to a set of time points of the time period. In relation to sensor-derived and communication-derived data received in Block S110, portions of the survey response dataset preferably correspond to a time period overlapping with the time period associated with the sensor-data and communication data; however, portions of the survey response dataset can alternatively correspond to time points outside of the time period associated with Block S110 (e.g., as in a pre-screening or a post-screening survey));
While suggested in at least Fig. 4 and related text, Moturu does not explicitly disclose …classify the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and output the identified potential effect.
However, Cha discloses  …classify the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and output the identified potential effect (Cha, ¶ 209, Table 2, below, shows a summary of the important features for predicting renal failure within a 1-year prediction window, as determined by the ML model. And Table 3, below, shows a detailed list of top predictive features with corresponding weights. It will be appreciated that renal failure codes include DP codes specifying CKD stage 5 and/or ESRD. And unspecified kidney failure codes include DP codes that are suggestive of acute renal failure or AKI, and that are not renal failure codes), (Id., Table 2, Table depicts rankings used to determine a renal failure outcome), (Id., ¶ 124, Referring to FIG. 2, an exemplary method 200 of evaluating a renal failure outcome 250 is illustrated. As shown, the renal failure outcome 250 may be defined by a plurality of events representing potential endpoints, such as a diagnosis event 251; a dialysis initiation event 252; a kidney transplant event 253; and a significant renal function decline event 254), (Id., ¶ 106, Performance metrics may also be calculated based on the patient scores and outcomes output by the model).

    PNG
    media_image2.png
    342
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    541
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the outcome determination elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome (Cha, Abstract).
 The motivation for doing so would have been to provide “improved predictive modeling systems and methods that could aid clinicians in their assessment of the risk…” (Cha, ¶ 7), wherein such improvements would benefit Moturu’s method which seeks to “contribute to improved efficiency in handling patients by enhancing delivery of patient-related indications to a healthcare provider, reducing volume of patient-related indications to the healthcare provider, and providing improved patient outcomes through an improved assessment of patient states of need” [Cha, ¶ 7; Moturu, ¶ 17].

Regarding claim 2, the combination of Moturu and Cha discloses …The system of claim 1…
Moturu further discloses …wherein the computing device is further configured to generate, for a constitutional event of the plurality of constitutional events, the significance level of the constitutional event, wherein generating further comprises: receiving training data associating event types with significance levels (Id.,¶ 46, Block S140 recites: generating a predictive model derived from at least one of the log of use, the survey response dataset, and the behavioral dataset, which functions to provide a predictive model that can generate one or more outputs indicative of an anticipated state of the patient. Generating the predictive model can thus provide supplementary and/or substitutionary information regarding the set of patients, which can be useful when there is limited or no self-reported data (e.g., survey data) from a patient… Preferably, generation of the predictive model includes utilization of one or more machine learning techniques and training data (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's disorder state (e.g., over time, with aggregation of more data). As such, Block S140 is preferably implemented at a processing system configured to process data from the log of use, the survey response dataset, and the behavioral dataset; however, the predictive model generated in Block S140 can alternatively be implemented in any other suitable manner.), (Id., ¶ 31, the survey response dataset can include responses to one or more surveys configured to assess severity of one or more of: depression, pain, rheumatoid disorders, psychosis (e.g., along a schizophrenia spectrum), cardiovascular disease, sleep disorders, and any other suitable condition or type of condition).
While suggested in at least Fig. 4 and related text, Moturu does not explicitly disclose …training a significance model using the training data; and generating the significance level as a function of the event type of the constitutional event and the significance model.
However, Cha discloses …training a significance model using the training data; and generating the significance level as a function of the event type of the constitutional event and the significance model (Cha, ¶ 108,  Once trained and validated, the machine learning models can determine risk information for new patient records as desired or required 145. Accordingly, newly available information may be re-ingested, preprocessed then features calculated for the ML model to calculate revised risk scores based on the relative feature weights generated on the training data. In one embodiment, the ML model may re-calculate the individual patient risk scores at regular intervals as new patient records are made available (e.g., daily, weekly or monthly). Moreover, the system may associate such risk scores with the corresponding patient record), (Id., ¶ 129, the system may confirm that the patient's eGFR level remains below a given threshold value and is not recovered indicating an acute event For example, the system may calculate the patient's average eGFR over a period of about 15 days to about 185 days from the date of the dialysis procedure code (e.g., about 90 days)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the significance model elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome for the same reasons as stated for claim 1.
Regarding claim 3, the combination of Moturu and Cha discloses …The system of claim 1…
Moturu further discloses …wherein the plurality of constitutional events further includes at least a confirmed event (Morturu, ¶ 46, the predictive model can thus determine a value of a criticality parameter in association with at least one time point (i.e., a time point associated with the time period, a time point outside of the time period based upon extrapolation) in predicting risk that the patient is experiencing a critical symptomatic state, or will trend toward a critical symptomatic state at a future time point).
 
Regarding claim 4, the combination of Moturu and Cha discloses …The system of claim 1…
Moturu further discloses …wherein the plurality of constitutional events further includes at least a latent event (Morturu, ¶ 46, the predictive model can thus determine a value of a criticality parameter in association with at least one time point (i.e., a time point associated with the time period, a time point outside of the time period based upon extrapolation) in predicting risk that the patient is experiencing a critical symptomatic state, or will trend toward a critical symptomatic state at a future time point).

Regarding claim 5, the combination of Moturu and Cha discloses …The system of claim 1…
Moturu further discloses …wherein the computing device is configured to receive the at least a current occurrence input from the human subject by receiving at least a user entry (Moturu, ¶ 32, the survey(s) implemented in Block S120 can be derived from pain-assessment surveys including one or more of: a Wong-Baker FACES pain rating scale (with pain rated on a scale from 0-5, 5 being the most severe); a pain visual analog scale (VAS); a pain numeric rating scale (NRS); a verbal pain intensity scale; a brief pain inventory (BPI) tool; a rheumatic disease specific pain scale (DSPI) scored according to sum(X*Y), where X is the pain level on a 0-10 scale and Y is the percentage of this pain level in a given rheumatic disease group; an Osteoarthritis Research Society International-Outcome Measures in. Rheumatoid Arthritis Clinical Trials (OARSI-OMERACT) tool; a survey describing pain location (e.g., with respect to a specific joint, with respect to location within a specific joint); a survey describing pain type (e.g., sharp pain, dull pain, etc.); a survey identifying pain cause (e.g., injury, aging, degeneration, etc.), a survey identifying pain frequency (e.g., with regard to regularity), a survey identifying patterns in pain (e.g., time of pain, weather-related pain, time-of-day-related pain, temperature-related pain, etc.), and any other suitable pain-related survey).

Regarding claim 6, the combination of Moturu and Cha discloses …The system of claim 1…
Moturu further discloses …wherein the computing device is configured to receive the at least a current occurrence input from the human subject by receiving a transmission from a user- adjacent sensor (Moturu, ¶ 37, In some variations, Block S120 can further include facilitating automatic provision of at least one survey at the mobile computing device(s) of the patient(s). As such, responses to one or more surveys can be provided by user input at an electronic device (e.g., a mobile computing device of the patient), or automatically detected from user activity (e.g., using suitable sensors)).

Regarding claim 7, the combination of Moturu and Cha discloses …The system of claim 1…
While suggested in at least Fig. 3I and related text, Moturu does not explicitly disclose …wherein the computing device is further configured to classify at least a current occurrence input to an identified potential effect of the plurality of potential effects by: calculating a distance metric from the at least a current occurrence input to each potential effect of the plurality of potential effect; weighting the distance metric by the ranking of corresponding constitutional events; and determining that the identified potential effect minimizes the weighted distance metric.
However, Cha discloses …wherein the computing device is further configured to classify at least a current occurrence input to an identified potential effect of the plurality of potential effects by: calculating a distance metric from the at least a current occurrence input to each potential effect of the plurality of potential effect (Cha, ¶ 93, Before a model can accurately determine risk information, it must be configured, trained and validated. In one embodiment, a user may input various model information into the system to configure a given machine learning model), (Id., ¶ 97, Many error functions may be employed to train the disclosed machine learning models, including functions that include regularization terms that prevent overfitting to the training data, functions derived from likelihoods or posteriors of probabilistic models, functions that are based on sub-sampling large data sets, or other approximations to the loss function of interest (so called “surrogate loss functions”). Generally, the error may be computed either on the entire training data or may be approximated by computing the error on a small sub-sample (discloses calculating a distance metric) (or mini-batch) of the training data);
weighting the distance metric by the ranking of corresponding constitutional events (Id., ¶ 108, Once trained and validated, the machine learning models can determine risk information for new patient records as desired or required 145. Accordingly, newly available information may be re-ingested, preprocessed then features calculated for the ML model to calculate revised risk scores based on the relative feature weights generated on the training data), (Id., Table 3, table depicts weights used for the ranking process);

    PNG
    media_image4.png
    375
    414
    media_image4.png
    Greyscale

and determining that the identified potential effect minimizes the weighted distance metric (Id., ¶ 98, Training generally occurs based on some example data D, by optimizing the error function E using an optimization algorithm. For example, the error function can be minimized by starting from some initial parameter values w.sub.0 and then taking partial derivatives of E(w,D) with respect to the parameters w and adjusting w in the direction given by these derivatives (e.g., according to the steepest descent optimization algorithm). It will be appreciated that any number of optimization algorithms may be employed to train the disclosed machine learning models, including, for example, the use of stochastic gradients, variable adaptive step-sizes, η_t, second-order derivatives, approximations thereof and/or combinations thereof).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the distance metric and weighting elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome for the same reasons as stated for claim 1.

Regarding claim 8, the combination of Moturu and Cha discloses …The system of claim 1…
While suggested in at least Fig. 3I and related text, Moturu does not explicitly disclose …wherein the computing device is further configured to: receive a confirmation of the identified potential effect; generate a new constitutional event as a function of the identified potential effect; and add the new constitutional event to the plurality of constitutional events.
However, Cha discloses …wherein the computing device is further configured to: receive a confirmation of the identified potential effect (Cha, ¶ 126, Upon identifying a renal failure code, the system may employ one or more validation techniques to confirm that the code represents a true diagnosis of renal failure 205. In one embodiment, the system may validate an identified renal failure code by performing a lab value trend analysis. For example, the system may calculate the patient's average eGFR over a period extending from about 15 days to about 185 days from the date of the ESRD code (e.g., about 90 days). The system may then confirm that the average eGFR value is less than 15 ml/min/1.73 m.sup.2. In another embodiment, ESRD validation may additionally or alternatively require the presence of additional DP codes or a combination of other endpoints); 
generate a new constitutional event as a function of the identified potential effect (Id., ¶ 128, As shown, a dialysis initiation event 252 corresponding to a patient beginning dialysis care may also be considered when evaluating the renal failure outcome 250. In determining such event 252, the system may first identify one or more DP codes relating to dialysis 210 in the patient record).
and add the new constitutional event to the plurality of constitutional events (Id., ¶ 142, Referring to FIG. 3, an exemplary method of evaluating a renal function decline outcome 320 is illustrated. As shown, the outcome 320 is defined by a plurality of events representing potential endpoints, such as a CKD stage diagnosis event 321 and a renal function decline event 322).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the event confirmation elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Moturu and Cha discloses …The system of claim 8…
Moturu further discloses …wherein the computing device is further configured to re-generate the ranking (Moturu, ¶ 98, As shown in FIG. 6, a system 200 for providing patient indications to an entity includes: …a fourth module 240 that generates a predictive model derived from at least one of the log of use, the survey response dataset, and the behavioral dataset; a fifth module 250 that generates a first comparison between the survey response dataset and a first threshold condition, a second comparison between the behavioral dataset and a second threshold condition, and a third comparison between an output of the predictive model and a third threshold condition; a sixth module 260 that generates an indication in response to at least one of the first, the second, and the third comparisons, thereby producing a set of indications corresponding to a subset of patients of the set of patients; a seventh module 270 that ranks the set of indications according to a severity factor; and an eighth module 280 that transmitting a portion of the set of indications to the entity according to a resource constraint of the entity), (Id., ¶ 20, variations of the method 100 can implement computational methods for processing sensor, communication, and survey data, generating predictive models, and iteratively refining predictive models, in order to facilitate monitoring of a patient population in the short and long term. The method 100 can thus provide an entity with guidance for intervening on behalf of one or more patients (e.g., in terms of active outreach, in terms of elevating care of at-risk patients), and can provide a patient with content (e.g., information, activities) configured to promote health of the patient).

Regarding claim 10, the combination of Moturu and Cha discloses …The system of claim 1…
While suggested in at least Fig. 3I and related text, Moturu does not explicitly disclose …wherein the computing device is further configured to: receive an input indicating that the identified potential effect is incorrect; remove the identified potential effect; and select an alternative potential effect from the plurality of potential effects.
However, Cha discloses …wherein the computing device is further configured to: receive an input indicating that the identified potential effect is incorrect (Cha, ¶ 140, Upon verifying the significant eGFR decline 235, the system determines that the patient satisfies the significant renal function decline event 254 and, therefore, the patient is considered to satisfy the renal failure outcome 250. However, if a significant eGFR decline is not determined or verified, the patient is not considered to satisfy the event 254. It will be appreciated that patients who do not satisfy any of the endpoint events (251-254) of the outcome 250 will be considered not to satisfy the renal failure outcome (i.e., no outcome 260)), (Id., ¶ 151, consider a workflow that transmits a notification to a provider including a treatment recommendation to provision venous access in a patient determined to be at risk for renal failure. In this case, failing to identify an at-risk patient (i.e., a false-negative) may result in the patient crashing onto dialysis, while incorrectly identifying a patient (i.e., a false-positive) may result in the provider unnecessarily provisioning venous access to the patient).
 remove the identified potential effect; and select an alternative potential effect from the plurality of potential effects (Id., ¶ 129, the system may employ one or more validation techniques 215 to validate dialysis. In one embodiment, the system may exclude dialysis procedures used to treat an AKI. For example, the system may confirm that a DP code relating to an AKI is not present within about 7 days to about 30 days of a dialysis code), (Id., ¶ 127, Upon validating the renal failure diagnosis at step 205, the system determines that the record satisfies the diagnosis event 251 and, therefore, the patient is considered to satisfy the renal failure outcome 250. However, if the system fails to identify a renal failure code or cannot validate the diagnosis, the patient record is not considered to satisfy the renal failure diagnosis event 251. In such cases, additional outcome endpoints may be analyzed).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the incorrect and alternative effect elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome for the same reasons as stated for claim 1.

Regarding claim 11, Morturu discloses …A method of temporally sensitive causal heuristics, the method comprising: providing, by a computing device, a plurality of constitutional events and a plurality of potential effects relating to a human subject, wherein each constitutional event of the plurality of constitutional events includes an event type, a significance level, a time of occurrence, a temporal function, and at least a potential effect of the plurality of potential effects, wherein providing further comprises: receiving training data associating event types with temporal functions (Morturu, ¶ 16, As shown in FIGS. 1A and 1B, a method 100 for providing patient indications to an entity comprises: for each of a set of patients: by way of an application executing at a mobile computing device, accessing a sensor signal processor module and a log of use of a communication application executing on the mobile computing device S110), (Id., ¶ 90, as shown in FIG. 3E, a dashboard can include a patient identification number… a location of the patient, current alerts/indications of the patient (e.g., a mobility-parameter-related alert, a PHQ-9 score related alert, etc.) (discloses event types), a status of each current alert/indication of the patient (e.g., unresolved, resolved, entity associated with resolution of the alert, etc.), historical alert/indication activity, the time at which the last alert/indication occurred, a timeline of events of the patient (e.g., displayed as a graph) (discloses a plurality of events including times of occurrence) that includes trends of survey responses of the patient, passive data-related indications of the patient, active-data related indications of the patient, predictive model-related indications of the patient, and any other suitable behavioral data-related information relevant to the patient's health), (Id., Fig. 3E, Figure depicts a time function of events including a severity level (i.e. significance level) of each event), (Id., ¶ 46, Block S140 recites: generating a predictive model derived from at least one of the log of use, the survey response dataset, and the behavioral dataset, which functions to provide a predictive model that can generate one or more outputs indicative of an anticipated state of the patient (discloses potential effects). Generating the predictive model can thus provide supplementary and/or substitutionary information regarding the set of patients, which can be useful when there is limited or no self-reported data (e.g., survey data) from a patient. Preferably, generating the predictive model comprises generating a model that processes features derived from at least one of the log of use, the survey response dataset, and the behavioral dataset and outputs a value of a criticality parameter indicative of a critical state resolvable with intervention. In particular, the predictive model can thus determine a value of a criticality parameter in association with at least one time point (i.e., a time point associated with the time period, a time point outside of the time period based upon extrapolation) in predicting risk that the patient is experiencing a critical symptomatic state, or will trend toward a critical symptomatic state at a future time point. Preferably, generation of the predictive model includes utilization of one or more machine learning techniques and training data (discloses training data) (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's disorder state (e.g., over time, with aggregation of more data). As such, Block S140 is preferably implemented at a processing system configured to process data from the log of use, the survey response dataset, and the behavioral dataset; however, the predictive model generated in Block S140 can alternatively be implemented in any other suitable manner), (Id., ¶ 64, the first comparison can be made with respect to a threshold condition associated with persistent and/or worsening depression symptoms, as exhibited by scores above threshold scores for questions related to sleep, appetite, and/or concentration on a PHQ-9 survey, wherein the scores have changed above a threshold amount relative to previous scores (discloses temporal function). Additionally or alternatively, in a related variation of this specific example, the first comparison can be made with respect to a threshold condition associated with persistent and/or worsening depression symptoms, as exhibited by scores above threshold scores for questions on a PHQ-2 survey, wherein the scores have changed above a threshold amount relative to previous scores);

    PNG
    media_image1.png
    525
    427
    media_image1.png
    Greyscale

training a temporal model using the training data (Id., ¶ 46, Preferably, generation of the predictive model includes utilization of one or more machine learning techniques and training data  (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's disorder state (e.g., over time, with aggregation of more data) (discloses training a temporal model). As such, Block S140 is preferably implemented at a processing system configured to process data from the log of use, the survey response dataset, and the behavioral dataset; however, the predictive model generated in Block S140 can alternatively be implemented in any other suitable manner);
and generating the temporal function as a function of the temporal model and the event type of the constitutional event (Id., ¶ 94, as shown in FIG. 3I, Block S180 can include: in response to the entity selecting a menu expansion option associated with a specific patient, retrieving and presenting relevant notes and a summary of symptoms and activities associated with the patient to the entity, wherein the notes can include reminders provided to the patient, goals of the patient, contextual information of the patient (e.g., diagnoses, personal life events, medications, therapists of the patient, etc.) (discloses event types), and wherein the summary can include: a list of symptoms of the individual (e.g., sleep, exercise, socialization, substance abuse, and functional impairment), along with an indication of the state of improvement of the symptom (e.g., worsening vs. improving, and indications of the source(s) (discloses temporal function) from which the symptom states were determined or observed (e.g., from passive data, from predictive models (discloses temporal model), from survey data, from the coaching entity, etc.); trend in PHQ-9 scores; an indication of exhibition of suicidal ideation by the individual; a list of assigned and unassigned tasks (e.g., meditation task, mindfulness task, sensory awareness task, sleep improvement task, exercise task, etc.) to be completed by the individual, along with state of completion; and a list of health advice pieces viewed by the individual);
generating, by the computing device, a ranking of the plurality of constitutional events as a function of the significance level, time of occurrence, and temporal effect factor of each constitutional event (Id., ¶ 82, Block S110 recites: ranking the set of indications according to a severity factor, which functions to organize the set of indications, in prioritizing patients requiring more immediate attention. Block S110 functions to assess urgency of the condition of each patient, in order to effectively prioritize patients who are characterized by a more severe state than other patients. In Block S110, and as shown in FIG. 2, the severity factor according to which each of the set of indications is ranked can be based upon one or more of: patient state (e.g., an acute state, a medicated state, a state of remission, etc.); resource use (e.g., the intervention action driven by the indication, the amount of burden put upon patients to receive an intervention, financial costs of intervention, etc.); goals of an intervention resulting from the indication for a patient (e.g., a goal of intervening while the patient is experiencing an episode, a goal of intervening prior to experiencing of an episode (discloses time of occurrence) by the patient, a goal of preventing a certain patient condition, a goal of treating a certain patient condition, etc.); a desired frequency of indication provision pertaining to a given patient (e.g., in relation to specifics of a condition, in relation to how an episode or flare is defined for a condition, in relation to duration of time that has passed since an indication pertaining to a patient was transmitted to the entity, etc. (discloses temporal effect factor)); a consideration of indication precision (e.g., high precision and efficient resource use); a consideration of patient recall (e.g., lower precision and less efficient resource use); and any other suitable factor. In relation to the variation described above, wherein the indication is classified according to one of a first indication level and a second indication level, the first indication level can be associated with a high value of the severity factor, and the second indication level can be associated with a low value of the severity factor);
receiving, by the computing device, at least a current occurrence input from the human subject (Id., ¶ 37, Block S120 can further include facilitating automatic provision of at least one survey at the mobile computing device(s) of the patient(s). As such, responses to one or more surveys can be provided by user input at an electronic device (e.g., a mobile computing device of the patient), or automatically detected from user activity (e.g., using suitable sensors). Additionally or alternatively, provision of at least one survey can be performed manually by an entity associated with a patient or received as derived from clinical data, with data generated from the survey(s) received in Block S120 by manual input), (Id., ¶ 29, The survey response dataset can include interview and/or self-reported information from the patient. Furthermore, the survey response dataset preferably includes quantitative data, but can additionally or alternatively include qualitative data pertaining to a disorder-related state of the patient and corresponding to a set of time points of the time period. In relation to sensor-derived and communication-derived data received in Block S110, portions of the survey response dataset preferably correspond to a time period overlapping with the time period associated with the sensor-data and communication data; however, portions of the survey response dataset can alternatively correspond to time points outside of the time period associated with Block S110 (e.g., as in a pre-screening or a post-screening survey));
While suggested in at least Fig. 4 and related text, Moturu does not explicitly disclose …classifying, by the computing device, the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and outputting, by the computing device the identified potential effect.
However, Cha discloses  …classifying, by the computing device, the at least a current occurrence input to an identified potential effect of the plurality of potential effects as a function of the ranking; and outputting, by the computing device, the identified potential effect (Cha, ¶ 209, Table 2, below, shows a summary of the important features for predicting renal failure within a 1-year prediction window, as determined by the ML model. And Table 3, below, shows a detailed list of top predictive features with corresponding weights. It will be appreciated that renal failure codes include DP codes specifying CKD stage 5 and/or ESRD. And unspecified kidney failure codes include DP codes that are suggestive of acute renal failure or AKI, and that are not renal failure codes), (Id., Table 2, Table depicts rankings used to determine a renal failure outcome), (Id., ¶ 124, Referring to FIG. 2, an exemplary method 200 of evaluating a renal failure outcome 250 is illustrated. As shown, the renal failure outcome 250 may be defined by a plurality of events representing potential endpoints, such as a diagnosis event 251; a dialysis initiation event 252; a kidney transplant event 253; and a significant renal function decline event 254), (Id., ¶ 106, Performance metrics may also be calculated based on the patient scores and outcomes output by the model).

    PNG
    media_image2.png
    342
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    541
    media_image3.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the temporal modeling and event significance elements of Moturu to include the outcome determination elements of Cha in the analogous art of predicting risk that patients will experience an adverse outcome for the same reasons as stated for claim 1.

Regarding claims 12-20, these claims recite limitations similar to those stated in claims 2-10, respectively, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kenedy et al., U.S. Publication No. 2008/0228824 discloses treatment determination and impact analysis.
Magent et al., U.S. Publication No. 2010/0076799 discloses a system and method for using classification trees to predict rare events.
Holmes et al., U.S. Publication No. 2011/0093249 discloses an integrated health data capture and analysis system.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624